DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 08/19/2021.
Claim 1 is amended. 
Claims 4, 11 – 18 are cancelled.
Claims 1, 2, 3, 5, 6, 7, 8, 9, 10 are presented for examination.


Response to Arguments
Claim Rejections - 35 USC § 112


Claim Rejections - 35 USC § 101
The Applicant has amended claim 1 by incorporating the limitations of claim 4 which practically apply the generated mold production parameters to the manufacturing of a mold. Therefore Under STEP 2A Prong 2 the abstract idea is practically applied and is therefore eligible under 35 USC 101. The rejection is withdrawn.

End Response to Arguments


Allowable Subject Matter
Claims 1, 2, 3, 5, 6, 7, 8, 9, 10 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance

Huang_2021 (US 10,929,472 with priority date Dec. 28, 2017) teaches parameter optimization using machine learning for injection molding and teaches a method as outlined in the illustration below:


    PNG
    media_image1.png
    1169
    823
    media_image1.png
    Greyscale

While this method has many similarities as the claimed method there are differences. For example, at block 506 a search is performed according to input parameters; however, the method does not retrieve a plurality of historical mold data relevant to the at least one input parameter from a database as claimed in the instant application. Rather data is pulled from a historical user weighting choices database which weighs values assigned to the optimization scheme itself. 

Bonada_2020 (US 2020/0230857 with priority to Feb. 8, 2017) teaches a method for generating a mold model that uses machine learning and teaches a method as outlined in the illustration below:


    PNG
    media_image2.png
    885
    552
    media_image2.png
    Greyscale


However; this method is different than the claimed invention. For example, the method does not retrieve historical information from a database.

Eyre_2011 (US 8,078,309) teaches to optimize mold sidewalls using genetic algorithms and teaches the flow diagram as illustrated below.


    PNG
    media_image3.png
    812
    565
    media_image3.png
    Greyscale


Again; however, this method is different than the one claimed in the instant application.

Deng_2008 (An Effective Approach for Process Parameter Optimization in Injection Molding of Plastic Housing Components) teaches to optimize process parameters and even teaches to use the Taguchi method as claimed in the dependent claims; however, the reference does not appear to teach all elements of the claimed method.

None of these references; however, taken either alone or in combination with the prior art of record disclose the limitations as recited in independent claim 1 in combination with the remaining elements and features of the claimed invention. It is for these reasons that the Applicant’s invention defines over the prior art or record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.